 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 1 of 12 PageID #: 375




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

REV. DR. CHRISTOPHER ALAN
BULLOCK


                        Plaintiff,
                                         Civil Action No. 20-674-CFC
                 V.

GOVERNOR JOHN C. CARNEY,
individually and in his official
capacity as the Governor of Delaware


                        Defendant.




                        MEMORANDUM OPINION




May 29, 2020
Wilmington, Delaware
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 2 of 12 PageID #: 376




                                        COLMF. CONNOLL
                                        UNITED STATES D TRICT JUDGE

      Pending before me is Plaintiff Dr. Christopher Alan Bullock's motion for a

temporary restraining order. D.I. 3.

      I.     BACKGROUND

      Dr. Bullock, the Founder and Pastor of the Canaan Baptist Church in

Wilmington, Delaware, D.I. 1 ~il 3, 5, filed this lawsuit on May 19, 2020, D.I. 1.

Delaware's Governor, John C. Camey, is the sole defendant named in the Verified

Complaint. D.I. 1 at 1. Dr. Bullock alleges in the Verified Complaint that certain

emergency orders issued by the Governor in response to the cun-ent coronavirus

pandemic have deprived and continue to deprive Dr. Bullock of his rights to

exercise freely his religion and enjoy equal protection under the laws as guaranteed

by the First and Fourteenth Amendments of the Constitution. D.I. 1 ~~ 95-144.

      The first of the orders in question, the State of Emergency Declaration, was

issued on March 13, 2020. DJ. 15, Ex. 1. The novelty and speed of the

coronavirus and the existential threat it poses have created an ever-changing crisis.

Each day if not hour, doctors and scientists offer new and sometimes contradictory

opinions about the nature of the virus and how best to treat it and slow its spread.

Understandably, then, to date the Governor has issued 19 Modifications to his

original state of emergency declaration. See Office of the Governor, Public Health
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 3 of 12 PageID #: 377




State of Emergency Declarations, https://governor.delaware.gov/health-soe/ (last

visited May 29, 2020). By its terms, each Modification has the force and effect of

law, and failure to comply with a Modification constitutes a criminal offense under

Delaware law.

       On April 6, 2020, the Governor issued his Tenth Modification. D.I. 15,

Ex. 5. Paragraph l .e of the Tenth Modification expressly prohibited "houses of

worship and other places of religious expression or fellowship" from holding

"under any circumstances" in-person services attended by more than ten people.

D.I. 15, Ex. 5 ,r 1.e; D.I. 1 ,r 47.

       The prohibition of in-person religious services involving more than ten

people was in effect on May 13, 2020 when Dr. Bullock and other members of the

Committee to Save Christmas sent the Governor what Dr. Bullock calls "The

Demand Letter." D.I. 1 at 15; D.I. 1 ,r 64; D.I. 1, Ex.Eat 1. The Committee

alleged in the Demand Letter that the Governor's State of Emergency and the

Modifications, including the Tenth Modification, that had been issued as of May

13th "illegally discriminated against religious worship" in violation of the First and

Fourteenth Amendments of the Constitution. D .I. 1, Ex. E at 1.

       On May 18, 2020, the Governor issued the Eighteenth Modification, to

become effective on May 20, 2020. D.I. 4, Ex. Tab A. This Modification, which

remains in effect today, struck paragraph 1.e of the Tenth Modification "in its


                                          2
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 4 of 12 PageID #: 378




entirety" and in its place issued a provision that "permit[ s]" houses of worship to

hold in-person services "as long as all applicable social distancing and hygiene

rules in effect ... are followed" and either (1) attendance at the service is limited

to ten or fewer people or (2) attendance at the service is limited to 30% of the

stated fire code occupancy of the building in which the service was held and the

service "satisf[ies] the requirements" of the "Guidelines for Safe Worship" issued

by the Delaware Division of Public Health (DPH). Id.      ~   A.2.

      DPH issued its first set of "guidelines" under the heading "Guidance for

Communities of Worship" the same day the Governor signed the Eighteenth

Modification. D.I. 1, Ex. F. To be clear, both "Guidance" and "Guidelines" are

misnomers, as many of the provisions issued by DPH on May 18th were

mandatory and therefore, under the terms of the Eighteenth Modification, carried

the force of law and could have resulted in criminal penalties if not followed. Tr.

14:2-8. The May 18th Guidance, for example, prohibited religious organizations

from holding services on more than one day a week and from allowing any service

to exceed 60 minutes in length. D.I. 1, Ex.Fat 1. It also barred persons over 65

years old from attending religious services, id. at 1, and it made it illegal to hold a

microphone during a religious service and to have a choir participate in the service,

id. at 2. In addition, the May 18th Guidance made it criminal to administer

Communion "person-to-person," id. at 3, to use religious hymnals and prayer


                                           3
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 5 of 12 PageID #: 379




books during a religious ceremony, id., and to hold a person during a baptism, id.

at 4.

        Dr. Bullock filed his Verified Complaint on May 19th. D.I. 1. The Verified

Complaint discusses the Governor's State of Emergency Declaration and

Modifications and the May 18th Guidance, D.I. 1 ilil 36, 38, 40, 42, 79-81; and it

alleges that the prohibitions and restrictions set forth in the Eighteenth

Modification and May 18th Guidance violate the Establishment Clause of the First

Amendment and infringe Dr. Bullock's constitutional rights to free exercise of

religion, speech, assembly, association, and equal protection under the laws, D.I. 1

ilil 95-144.
        Late in the afternoon on Friday, May 22nd, Dr. Bullock filed the motion for

a temporary restraining order now before me. D.I. 3. Dr. Bullock requests by his

motion that I issue an order before May 31, 2020 to "enjoin and restrain" the

Governor and any state actor from enforcing against "[Dr. Bullock] and those he

represents" the State of Emergency Declaration; certain Modifications to that

Declaration, including the Eighteenth Modification; and DPH' s guidelines,

including the May 18th Guidance. D.I. 3, Ex. 1 at 1-2. Dr. Bullock states in his

motion that he "seeks to preserve a status quo defined by the Fourth Modification

of the State ofEmergency ... , with definition as an 'Essential Business' to operate

under the relevant 'Responsibilities of an Essential Business' safety guidelines


                                           4
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 6 of 12 PageID #: 380




found at pages 4-5 of section 5 of that Order, which apply to 237 other 'Essential

Business."' D.I. 3 at 2. Notwithstanding the fact that counsel filed the motion late

in the afternoon of the Friday before the Memorial Day weekend, counsel stated in

the motion that "[t]he religious celebration of Pentecost ... occurs on May 31st so

there is time for considered reflection by the Court before that date and no need for

a hurried Temporary Restraining Order without notice." D.I. 3 at 3.

      The next day, DPH withdrew the May 18th Guidance and issued new

Guidance. D.I. 7, Ex. C. The May 23rd Guidance does not prohibit persons over

65 from attending religious services, Tr. 15: 17 -25, 17: 8-12; nor does it bar the

use of choirs, microphones, or person-to-person Communion, Tr. 16: 17-25, 17:8-

12, 21 :9-12. It also does not limit religious services to one day per week and does

not mandate that religious services last less than 60 minutes. Tr. 15:2-10. The

May 23rd Guidance also allows communities of worship to hold "drive-in" and

outdoor services with no limits on the number of attendees as long as certain

requirements are met. D.I. 7, Ex.Cat 4-5; D.I. 14 at 6.

      There are, however, numerous mandatory provisions in the May 23rd

Guidance. The revised Guidance, for example, prohibits "communal receptacles

for congregants to bless themselves with holy water," D.I. 7, Ex.Cat 3, the use of

ushers to collect contributions, id., and the holding of persons during their baptism,

id. at 4. It also requires preachers to wear a "face covering or face shield" when


                                          5
Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 7 of 12 PageID #: 381




they preach unless doing so would imperil their health, in which case they must

preach facing away from the congregation.1 Id. at 2; Tr. 38:10–14. And it imposes

requirements such as glove wearing and handwashing on individuals who prepare

or distribute consecrated or blessed food. D.I. 7, Ex. C at 3.

      On the morning of Tuesday, May 26, 2020, I scheduled a telephonic

argument on the pending motion and invited the Governor to submit a response to

Dr. Bullock’s motion and the brief filed in support of the motion. See May 26th

Oral Order. The Governor filed an answering brief in opposition to the motion,

D.I. 14, and I heard argument on May 28th.

      II.    LEGAL STANDARDS

      Like a preliminary injunction, a temporary restraining order is “an

extraordinary and drastic remedy . . . that should not be granted unless the movant,

by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quotation marks and citation omitted). The purpose of a

temporary restraining order “is to preserve the status quo so that a reasoned

resolution of a dispute may be had.” Procter & Gamble Co. v. Bankers Tr. Co., 78



1
  The Guidance itself does not make clear that preachers are required to wear
masks while preaching, but counsel for the Governor stated during oral argument
that “a preacher must wear a mask or face shield while preaching, and if they
cannot, then they should not face directly to the congregation when they are
projecting their voice.” Tr. 38:10–14.

                                          6
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 8 of 12 PageID #: 382




F.3d 219, 226 (6th Cir. 1996); see also Hope v. Warden York Cty. Prison, 956 F.3d

156, 160 (3d Cir. 2020) ("TROs are ordinarily aimed at temporarily preserving the

status quo."). The Third Circuit has defined the status quo as "the last, peaceable,

noncontested status of the parties." Arrowpoint Capital Corp. v. Arrowpoint Asset

Mgmt., LLC, 793 F.3d 313,318 (3d Cir. 2015) (quotation marks and citation

omitted).

      To obtain a temporary restraining order, a movant "must establish that he is

likely to succeed on the merits" and will "suffer irreparable harm in the absence of

preliminary relief .... " Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20

(2008). If a movant can meet its burdens on the first two factors, then the court

should consider two more factors: whether "the balance of equities tips in [the

movant's] favor" and whether "an injunction is in the public interest." Id. At that

point, the court should balance all four factors to determine if taken together they

"favor ... granting the requested preliminary relief." Reilly v. City ofHarrisburg,

858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017).

      III.   ANALYSIS

      I will deny Dr. Bullock's motion for a temporary restraining order for two

reasons. First, the status quo that would be preserved by entry of a temporary

restraining order is more restrictive than the May 23rd Guidance currently in

effect. Thus, entry of a temporary restraining order would limit, not expand, Dr.


                                          7
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 9 of 12 PageID #: 383




Bullock's freedom to exercise his religion. The "last, peaceable, noncontested

status of the parties in this case" existed on May 13, 2020-the day the Committee

to Save Christmas sent the Governor the Demand Letter. As of May 13th, Dr.

Bullock was prohibited by the Tenth Modification from holding "under any

circumstance" in-person religious services attended by more than ten people. The

May 23rd Guidance similarly allows Dr. Bullock to hold in-person services limited

to ten people, but unlike the Tenth Modification, the May 23rd Guidance also

allows Dr. Bullock to hold in-person services in his church attended by up to 30%

of the church's fire code occupancy limit ifhe complies with the terms of the May

23rd Guidance; and it allows him to preside over drive-in and outdoor religious

services attended by an unlimited number of congregants.

      Dr. Bullock states in his motion that he "seeks to preserve a status quo

defined by the Fourth Modification of the State of Emergency ... , with definition

as an 'Essential Business' to operate under the relevant 'Responsibilities of an

Essential Business' safety guidelines found at pages 4-5 of section 5 of that Order,

which apply to 23 7 other 'Essential Business."' D.I. 3 at 2. But that is not the

status quo that existed as of May 13th or that has existed since the original State of

Emergency Declaration was issued. On the contrary, as Dr. Bullock's counsel

stated during oral argum~nt:

             Under the fourth modification where the 237 essential
             businesses were identified, places of worship were listed

                                          8
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 10 of 12 PageID #: 384




             as an essential business, but they were limited to only
             conducting a service with nine members of the church as
             well as the pastor. Okay.
                    So as is [stated] in our verified complaint, the
             Governor admits that that virtually eliminated worship in
             the churches from the time of that April 7th order or
             whatever, whatever the fourth [Modification] is dated.
             Okay.
                    If the ten-person limit is removed from that
             order and all the subsequent orders, then places ofworship
             would be allowed to operate as all the other 237 entities,
             such as manufacturing plants or other, other entities, and
             operate under the rules of wear face masks, have hand
             sanitizer, have clean, cleanliness, monitor if anybody is
             getting sick, and those things carry forward. They're in the
             -- they're in the CDC guidelines that were issued on the
             23rd of May and they're on our church's website already.
             Okay.
                    So when I try and identify what the status quo
             is, I'm saying this would be the status quo in the fourth
             modification but for the ten-person limit, which carries
             forward.

Tr. 6:23-7:20 (emphasis added). Thus, counsel's proposed definition of status quo

is not the existing state of affairs but instead the state of affairs he believes Dr.

Bullock is entitled to under the Constitution and which he hopes to achieve with

this lawsuit-that is, a state of affairs in which religious organizations are treated

the same as the other 23 7 businesses deemed essential by the Governor in the

Fourth Modification. That state of affairs, however, did not exist as of May 13th,

when Dr. Bullock first objected to the status quo.

      Second, Dr. Bullock has made no showing that he will be irreparably

harmed if I do not issue his proposed temporary restraining order. During

                                            9
Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 11 of 12 PageID #: 385




yesterday's teleconference, Dr. Bullock's counsel argued that his client would be

irreparably harmed as a result of three restrictions imposed by the May 23rd

Guidance: (1) the requirement that preachers wear a mask while preaching; (2) the

requirement that the pastor (or anyone else) not hold a person during the course of

the person's baptism; and (3) certain requirements that relate to the preparation and

distribution of communion. Tr. 77: 18-78 :24. There is, however, no record

evidence to support these assertions, and attorney argument cannot establish a

showing of irreparable harm. See Societe Comptoir De L 'Jndustrie Cotonniere,

Etablissements Boussac v. Alexander's Dep't Stores, Inc., 190 F. Supp. 594,601

(S.D.N.Y. 1961), affd, 299 F.2d 33 (2d Cir. 1962) ("As support for a preliminary

injunction the court can consider only facts presented by affidavit or testimony ...

."); Amato v. Elicker, No. 3:20-CV-464 (MPS), 2020 WL 2542788, at *6 n. 6 (D.

Conn. May 19, 2020) ("The Court cannot rely on factual representations in the

parties' briefs to decide a motion for a preliminary injunction or temporary

restraining order."); 1 lA Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure§ 2949 at 237 (3d ed.) ("Evidence that goes beyond the

unverified allegations of the pleadings and motion papers must be presented to

support or oppose a motion for a preliminary injunction.").

      The Verified Complaint alleges that Dr. Bullock's church celebrates a

communion service "once a month" and holds baptisms "on a quarterly basis."


                                         10
 Case 1:20-cv-00674-CFC Document 16 Filed 05/29/20 Page 12 of 12 PageID #: 386




D.I. 1 1 18. But there is nothing in the Verified Complaint or in any affidavit

submitted by Dr. Bullock to show that Dr. Bullock's church intended to serve

communion or hold a baptism this coming Sunday, let alone that the church or its

congregants would be harmed if communion service or a baptism did not occur this

coming Sunday. Nor is there any suggestion in the Verified Complaint or evidence

in the record to establish that Dr. Bullock would be irreparably harmed if required

to preach this Sunday wearing a mask. Because of this failure of proof, I will deny

the motion.

      I note finally that my decision today has no bearing on the merits of Dr.

Bullock's claims. Those claims implicate one of our most treasured rights

protected by the Constitution-the right to exercise freely one's religion. And they

implicate as well the fundamental right of a state "to protect itself against an

epidemic of disease which threatens the safety of its members." Jacobson v.

Commonwealth of Mass., 197 U.S. 11, 27 (1905). These important principles

make this an important case, and my decision today will afford me the opportunity

to give the case the considered reflection it deserves.

      IV.     CONCLUSION

      For the reasons discussed above, I will deny Dr. Bullock's motion for a

temporary restraining order.

      The Court will issue an order consistent with this Memorandum Opinion.


                                          11
